DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2018/0068 19, filed on June 18, 2018, which claims the benefit of U.S. Provisional Application No. 62/520,565 filed on June 16, 2017.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated November 26, 2019. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 1-20 are objected to under 37 CFR 1.75(c) because of the following informalities: 
Regarding claim 1, it recites, “A method for generating a sounding reference symbol (SRS) sequence by a user equipment (UE), the method comprising the steps of: 
calculating a first root value for SRS sequence generation of a first block among concatenated blocks configured for SRS transmission, using a UE-specific SRS identifier; 

generating an SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying the second root value to the second block.”
The term “an SRS sequence” in the generating step seems to refer back to the term “a sounding reference symbol (SRS) sequence” in the preamble. If this is true, it is suggested amending the term to “the SRS sequence.” 
Similar objection applies to the usage of the term “an SRS sequence” in claim 12 line 5, claim 15 line 5, and claim 19 line 4.
Claim 2-11, 13-14, 16-18, and 20 are objected to since they all depend from claim 1, 12, 15 or 19.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claim 5, 7, 8, 12-14, and 18-20 rejected under 35 U.S.C. 112(b).
Regarding claim 5, claim 1 and claim 5 are as follows:
 sequence by a user equipment (UE), the method comprising the steps of: 
calculating a first root value for SRS sequence generation of a first block among concatenated blocks configured for SRS transmission, using a UE-specific SRS identifier; 
calculating a second root value for SRS sequence generation of a second block based on the calculated first root value and a root offset value; and 
generating an SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying the second root value to the second block.”
“[Claim 5] The method of claim 1, wherein the control information is received through radio resource control (RRC) signaling, MAC control element (CE) or downlink control information (DCI).”
Claim 5 is rejected since there is a lack of antecedent basis for the usage of the term “the control information” as indicated in italics above. 
Same rationale applies to the usage of the term “the base station” in claims 7 and 14; the term “the SRS” in claims 8 line 1, claim 12 line 8, claim 18 line 1, and claim 19 line 8.

	Claim 20 is rejected since it depends from claim 19.

Allowable Subject Matter
9.	Claims 1-20 would be allowable if rewritten or amend to overcome the issues under the claim objections and the claim 112(b) rejections presented above. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Pawar et al. (US 2020/0177342) and Li (US 2017/0064558) are generally directed to various aspects of the apparatus comprising a first circuitry and a second circuitry, wherein the first circuitry determines a first Sounding Reference Signal (SRS) sequence and a second SRS sequence, and the second circuitry processes a first Uplink (UL) transmission from the first UE incorporating the first SRS sequence over a first set of subcarrier frequencies and a second UL transmission from the second UE incorporating the second SRS sequence over a second set of subcarrier frequencies; the sounding reference signal scheduling method, that comprises determining an available carrier in an unlicensed spectrum, and in response to the existing available carrier, sending, a physical indication signal to trigger the user equipment to send a sounding reference signal. 
However, in consideration of the preliminary amendment with arguments/remarks filed on November 26, 2019, and the information disclosure statement submitted on 
“calculating a second root value for SRS sequence generation of a second block based on the calculated first root value and a root offset value;” and “generating an SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying the second root value to the second block,” in claim 1.
Similar limitation are included in claim 15. 
“generating an SRS sequence for SRS transmission on the concatenated blocks by applying the first root value to the first block and applying a second root value to a second block,” and42Attorney Docket No. 8737.02455.US00 “wherein the second root value is determined based on the UE-specific SRS identifier, a root offset value, and a position of a transmission resource of the SRS,” as presented in claim 12.
Similar limitation are included in claim 19. 
Dependent claims 2-11, 13-14, 16-18, and 20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
: 
Pawar et al. (US 2020/0177342) is generally directed to various aspects of the apparatus comprising a first circuitry and a second circuitry, wherein the first circuitry determines a first Sounding Reference Signal (SRS) sequence and a second SRS sequence, and the second circuitry processes a first Uplink (UL) transmission from the first UE incorporating the first SRS sequence over a first set of subcarrier frequencies and a second UL transmission from the second UE incorporating the second SRS sequence over a second set of subcarrier frequencies;
Li (US 2017/0064558) is directed to various aspects of a sounding reference signal scheduling method, that comprises determining an available carrier in an unlicensed spectrum, and in response to the existing available carrier, sending, a physical indication signal to trigger the user equipment to send a sounding reference signal;
Kim et al. (US 10,419,175) is generally directed to various aspects of the method for transmitting a D2D signal using at least one first resource unit corresponding to a first orthogonal resource pattern and at least one second resource unit corresponding to a second orthogonal resource pattern on a resource area, wherein the first orthogonal resource pattern is defined by at least one first resource unit number defined through a first axis-priority mapping and the second orthogonal resource pattern is defined by at least one second resource unit number defined through a second axis-priority mapping, and the at least one first resource unit and the at least one second resource unit are 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
	Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner
Art Unit 2473